United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                      UNITED STATES COURT OF APPEALS               September 5, 2003

                          FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                           ____________________                         Clerk

                               No. 02-60659
                             Summary Calendar
                           ____________________


                               AZIZ ZAVAHER,

                                                                Petitioner,

                                    versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                      Respondent.
_________________________________________________________________

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                           A76-901-344
_________________________________________________________________

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Aziz Zavaher, a citizen of Iran, petitions for review of an

order from the Board of Immigration Appeals’ affirming, without

opinion, the immigration judge’s decision to deny his application

for asylum and withholding of removal.           Zavaher contends the BIA

erred by upholding the IJ’s credibility determinations and by

failing   to   give   weight   to   his   own   documentary   evidence      and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
corroborative testimony.   The IJ determined that Zavaher failed to

present a credible application for asylum after viewing Zavaher’s

demeanor and examining inconsistencies and implausibilities in

Zavaher’s testimony and application.

      “We give great deference to an IJ’s decisions concerning an

alien’s credibility.” Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir.

2002).   In this regard, we have made it emphatically clear that we

“will not review decisions turning purely on the immigration

judge’s assessment of the alien petitioner’s credibility”. Chun v.

I.N.S., 40 F.3d 76, 78 (5th Cir. 1994)(quotation omitted).               Based

on our review of the record, we conclude that the IJ’s decision is

supported   by   substantial   evidence      and   the   record   does    not

“compel[]” a contrary conclusion.      Id.

                                                                  DENIED




                                   2